Case 4:21-cr-40039-JPG Document 4 Filed 04/21/21 Page1ofi Page ID #13

UNITED STATES DISTRICT COURT
for th
Southern iSientet of Illinois

United States of America

Plaintiff(s)
v. Case Number: 4:21-CR-40039-JPG

MingQing Xiao
Defendant(s)

 

SUMMONS IN A CRIMINAL CASE

YOU ARE SUMMONED to appear before the United States district court at the time, date, and place set forth
below to answer to one or more offenses or violations based on the following document filed with the court:

[><] Indictment (_] Superseding Indictment [_] Information (_] Superseding Information [-] Complaint

(] Probation Violation Petition {] Supervised Release Violation Petition [_] Violation Notice [_] Order of Court

 

U. S. Courthouse
Place: 301 West Main Courtroom No.: 2
Benton, IL 62812

Bais Magistrate Judge Reona J. Daly Date and Time: May 13, 2021 at 2:00pm

 

 

 

This offense is briefly described as follows:
Counts 1-2: Wire Fraud in violation of 18:1343
Count3: False Statement in violation of 18:1001(a)(1)

‘DEFENDANT IS REQUIRED TO REPORT TO THE UNITED STATES PROBAT. iON OFFICE, 302 West Main,
‘Benton, IL, TWO HOURS PRIOR TO COURT APPEARANCE.

Dates April21,2021 (La Che SS ipaylak

Issuing officer's signature

MARGARET M. ROBERTIE, Clerk of Court

Printed name and title
I declare under penalty of perjury that I have:

(] Executed and returned this summons C Returned this summons unexecuted

Date:

Server's signature

Printed name and title
